Citation Nr: 0607903	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-09 378	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1950 to March 1954.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  In January 2006, 
a Travel Board hearing was held before the undersigned at the 
RO.  A transcript of that hearing has been associated with 
the veteran's claims folder.  In January 2006 additional 
evidence pertinent to the issue on appeal was received along 
with a waiver of initial RO consideration of this evidence.


FINDINGS OF FACT

1.  The veteran reports that he completed two years of high 
school and that he last worked in 1976 as a sexton.

2.  The veteran's service-connected disabilities are 
defective vision of the right eye, rated 30 percent 
disabling, and pulmonary tuberculosis, moderately advanced, 
both upper lobes, arrested, rated noncompensable; the 
scheduler requirements for TDIU are not met.

3.  The veteran's service-connected disabilities are not of 
such nature and severity as to prevent his participation in 
any regular substantially gainful employment.


CONCLUSION OF LAW

Entitlement to TDIU is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that he is unable to work due 
to problems associated with his service-connected right eye 
disability.

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter 
being addressed.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

Via July 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
July 2004 letter informed him that he should submit any 
evidence in his possession pertinent to his claim.

While the entire VCAA notice in this case was not provided to 
the appellant prior to the initial adjudication, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.

The veteran's service medical records are associated with the 
claims file, as are VA examination reports and treatment 
records.  The veteran has not identified any pertinent 
evidence that remains outstanding, and, in a letter received 
in February 2006, he specifically indicated that he had no 
further evidence to submit.  The Board is satisfied that VA's 
duties to notify and assist have been met.  Accordingly, the 
Board will address the merits of the claim. 

II.  Factual background

Service connection for defective vision of the right eye was 
granted by a rating decision dated in July 1955, and a 
disability rating of 20 percent was assigned.  In August 2001 
the RO increased the rating for the right eye disability to 
30 percent.  The July 1955 rating decision also granted 
service-connection for pulmonary tuberculosis, moderately 
advanced, both upper lobes, arrested.  The veteran's 
pulmonary tuberculosis has been rated noncompensable, 
effective July 1966.

In VA Form 21-8940, received by VA in December 2001, the 
veteran asserted that he last worked in 1976 as a sexton.  He 
indicated that he had to leave his job due to disability of 
the right eye.  He reported that he completed two years of 
high school.

A September 1995 VA pulmonary tuberculosis examination noted 
that the veteran had exertional dyspnea, probably secondary 
to underlying mild obstructive and reactive small airway 
disease.  The assessment also noted pulmonary tuberculosis 
"in the right apex in the 1950s without reactivation of the 
disease by patient history."

A June 2001 VA eyes examination revealed that the veteran had 
visual acuity (with correction, distance) of 20/300 in the 
right and 20/25 in the left.  His corrected near vision was 
20/80 in the right and 20/20 in the left.  A September 2005 
VA treatment record noted diagnoses of primary open-angle 
glaucoma and background diabetic retinopathy, both eyes, 
worse right eye.  The most recent visual acuity findings, 
dated in December 2005, reflect visual acuity, with 
correction, as 20/60 in the right eye and 20/40+2 in the left 
eye.

A June 2005 VA treatment record noted diagnoses including 
diabetes mellitus type 2, hypertension, thrombocytopenia, and 
hearing loss.  

At his January 2006 Board hearing, the veteran stated that he 
suffered from spontaneous periods (several times in the prior 
year) of blurred and double vision.  He indicated that the 
episodes would last about an hour or an hour and a half.  He 
also noted that he had problems with his breathing that would 
prohibit him from walking more than two blocks.

III.  Analysis

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration in cases where veterans are unemployable due to 
service-connected disabilities but do not meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

Notably, left eye disability is not service-connected for, 
and the medical evidence, including the December 2005 eye 
evaluation report reflects that the veteran is not blind or 
lacking vision in the left eye.  Likewise, there is no 
evidence that the veteran's pulmonary tuberculosis warrants a 
compensable rating.  It is also noteworthy that chronic 
obstructive pulmonary disease is not service connected.  The 
veteran's service-connected disabilities have a combined 
rating of 30 percent, and there is no evidence that either 
disability warrants a higher ratings.  The  combined rating 
of 30 percent does not satisfy the criteria of § 4.16(a).

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation because of service-connected 
disabilities are to be rated totally disabled.  Therefore, 
rating boards must submit to the Director, Compensation and 
Pension Service, for extraschedular consideration, all cases 
where a veteran is unemployable due to service-connected 
disabilities, but fails to meet the rating percentage 
standards in 38 C.F.R. § 4.16(a).  Here, the RO denied 
submission of the veteran's TDIU claim for extraschedular 
consideration based on a finding that there were no unusual 
or exceptional factors or circumstances associated with the 
veteran's disablement.  The Board finds likewise. The veteran 
suffers from serious nonservice-connected disabilities, 
including diabetes mellitus, hypertension, thrombocytopenia, 
and hearing loss.  Furthermore, a March 1976 letter from the 
veteran's private physician reflects that the veteran was 
hospitalized for two weeks to complete a work-up associated 
with generalized fibrositis.  The physician stated that the 
veteran was unable to do any type of heavy work due to 
generalized fibrositis.  There is no indication that the 
veteran's visual disability or pulmonary tuberculosis had 
impeded the veteran's employment.  In a letter dated in 
August 1976, the veteran's last employer (the employer 
identified by the veteran on his VA Form 21-8940, received in 
December 2001) relied on the March 1976 letter as the basis 
for terminating his employment.  Further, no competent 
medical professional has opined that the veteran is 
unemployable due to his service-connected disabilities, 
alone.  The evidentiary record does not permit a conclusion 
that there are any unusual or exceptional circumstances 
present so as to warrant referral of the claim to the VA 
Director of the Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) for extraschedular consideration.  

In summary, the schedular requirements for TDIU are not met, 
and the preponderance of the evidence is against a finding 
that the veteran is precluded from employment due to his 
service connected disabilities, alone.  Accordingly TDIU is 
not warranted.


ORDER

TDIU is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


